This is a proceedings in which W.B. Clark brings a suit for the claims of Jim Bunch and S.B. Nelson for $174.76, and Felix Wheeler and W.H. Stouse ask to intervene as taxpayers.
On February 29, 1932, a confession of error was filed, stating that the cases of Threadgill v. Peterson, 95 Okla. 187,219 P. 389, and Wood v. Phillips, 95 Okla. 255, 219 P. 646, cited in the brief of plaintiffs in error, are conclusive as to the plaintiffs in error not having been permitted to intervene and be heard in said cause. Since both parties now request that the case be reversed and remanded with directions to proceed with the trial of the cause on its merits and arrange the proceedings so that the plaintiffs in error herein may be permitted to appear and plead in said cause, and the authorities above cited support the confession of error and request of the plaintiffs in error, the case is therefore reversed and remanded, with directions to the trial court to proceed with the trial of such cause on its merits and permit the plaintiffs in error to intervene as taxpayers.